FEATHER LAW Firm, P.C.

666 OLD Country Roap

Surre 605
GARDEN City, NEw York 11530
Telephone: 516.745.9000 DFeather@FeatherLawFirm.com
Facsimile: 516.908.3930 www.FeatherLawFirm.com
May 7, 2021

VIA ECF ONLY

Magistrate Judge Sanket J. Bulsara
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Ismael Hernandez Marcos v. Café Rivera Inc., et al.
Docket No. 19-cv-03981

Dear Honorable Sir:

The undersigned was recently retained to represent the Defendants in the above-
referenced matter. A Notice of Appearance to that effect was filed with this Court on April 29,
2021.

This letter, however, is being sent to Your Honor on behalf of all counsel.

There is currently a deposition deadline of May 23, 2021 and a status conference
scheduled for June 2, 2021. Ihave conferred with Mr. Amit Kumar, attorney for the Plaintiff
herein, and we have agreed that we would like to revisit mediation prior to expending the time,
money and other resources on depositions. Although an unsuccessful mediation session was
held in July, 2020, legal counsel believes it is in the parties’ best interest to hold one more
mediation session in an attempt to resolve this matter.

Thus, it is respectfully requested that this Court issue a new Scheduling Order, allowing
the Parties forty-five (45) days to hold an additional mediation session (i.e. on or before June 19;
2021), and then, if mediation not successful, forty-five (45) days thereafter (i.e. August 3, 2021)
to conduct depositions. Of course, it would be necessary to adjourn the status conference until
after August 3, 2021.

This application is being made on consent of all parties.

  

David S, Feather
